DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-13 is/are currently pending and considered below.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-9 in the reply filed on 27 June 2022, is acknowledged.  The traversal is on the ground(s) that a search of all the claims would not impose a serious burden on the examiner.  This is not found persuasive because:
Prior art search for Group I, claims 1-9, must be conducted under B65B 5/045 or the likes;
Prior art search for Group II, claims 10-12, must be conducted under B65B35/16or the likes;
Prior art search for Group III, claim 13, must be conducted under B65B35/56 or the likes.
Furthermore, each materially different design/process requires a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
“TEMPERARY” in the title should read “TEMPORARY”.
Appropriate correction is required.

Claim Objections
Claim(s) 2 and 6 is/are objected to because of the following informalities:
Regarding claim 2, “wherein” should be inserted at the end of line 5 (“…in the layering direction, and wherein”)
Regarding claim 6, “wherein” should be inserted at the end of line 4 (“…temporary placement table, wherein”)
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following element(s) is/are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 2, “a spacing reducer configured to reduce,” referring to “the spacing reduction mechanism 45” 
Claim 3, “a determinator configured to determine,” referring to “the host controller 19” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 9, introduction of “…the layered food packaging system further comprises: a mode switch configured to perform…” renders the claim indefinite because it is unclear whether the mode switch as claimed is reciting a process capability (i.e. a mode switch between a first mode and a second mode) or if it is reciting a structure (i.e. a physical switch an operator can press to switch between modes). For the purposes of examination, either interpretation the mode switch on the prior art will be used. Examiner suggests amending the claim to recite “…the layered food packaging system further comprises: a host controller including a mode switch configured to perform…” or equivalent recitation to better clarify and match the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando (WO 2018/105690 A1) in view of Hyodo (US 2019/0071195 A1)
Regarding claim 1, Bando discloses a layered food packaging system comprising:
a carrier device (51) configured to convey a layered food (40) in a first posture in which a layering direction of the layered food is substantially vertical (as shown in Fig. 2);
a temporary placement table (5) configured to temporarily place the layered food thereon in a second posture in which the layering direction is substantially horizontally (as shown in Fig. 8);
a first gripper (13) configured to grip the layered food that is conveyed by the carrier device, lift the layered food from the carrier device, change the posture of the layered food from the first posture to the second posture, and temporarily place the layered food on the temporary placement table (Fig. 8); and
a second gripper (19) configured to grip the layered food that is temporarily placed on the temporary placement table (Fig. 7), and insert the layered food into a tray (41) for packaging the layered food.
Bando does not disclose that the second gripper is configured to insert the layered food into a bag for packaging the layered food.
However, Hyodo discloses that the second gripper (9) is configured to insert the layered food (S) into a bag (B) for packaging the layered food.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the second gripper, as disclosed by Bando, to insert the layered food into a bag for packaging the layered food, as taught by Hyodo, with the motivation to individually package the layered food product to be distributed.

Regarding claim 2, modified Bando discloses the layered food packaging system according to claim 1, wherein the temporary placement table includes a spacing reducer (structural equivalent 50a/b) configured to reduce a spacing between a plurality of pieces of the layered food that is temporarily placed in the temporary placement table in the second posture, in the layering direction (50a/b assist the gripper 18 to be reduce the spacings of the layered food pieces from the distance on the conveyor 51 to the distance on the workbench 50), and the second gripper grips the plurality of pieces of the layered food that have been spacing-reduced, and inserts the plurality of pieces of the layered food into the bag (true upon modification of Hyodo).

Regarding claim 4, modified Bando discloses the layered food packaging system according to claim 1, wherein the carrier device includes a first conveyance line (51) configured to convey the layered food that is supplied from a previous process before the layered food packaging system toward a gripping position where a gripping is performed by the first gripper (position of 18 in Fig. 7), and a second conveyance line (52) disposed adjacent to the first conveyance line (51 and 52 are in close proximity of one another, as shown in Fig. 7), and configured to convey the layered food that is gripped by the first gripper at the gripping position of the first conveyance line, temporarily placed on the temporary placement table, and inserted/packaged into the bag by the second gripper (true upon modification of Hyodo).
Modified Bando does not disclose wherein the carrier device includes a first conveyance line configured to convey the layered food that is not gripped by the first gripper toward a subsequent process after the layered food packaging system while passing through the gripping position.
However, Hyodo discloses wherein the carrier device includes a first conveyance line (8) configured to convey the layered food that is not gripped by the first gripper (Sb, Fig. 8) toward a subsequent process after the layered food packaging system while passing through the gripping position (see that Sb remains untouched and conveyed into the next process, Fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrier, as disclosed by Bando, to include a first conveyance line configured to convey the layered food that is not gripped by the first gripper toward a subsequent process after the layered food packaging system while passing through the gripping position, as taught by Hyodo, with the motivation to stack the other half of the layered food product (namely, St) on top of the remaining food.

Regarding claim 5, modified Bando discloses the layered food packaging system according to claim 1, 
Bando does not disclose wherein the first gripper is provided in plural close to the carrier device, the carrier device sequentially conveys a set of pieces of the layered food that are placed to face each other at cut surfaces thereof, and each of the plurality of first gripper includes a pair of first tong members configured to grip the layered food which is a gripping target of the set of pieces of the layered food, and moves the first tong members in a direction in which the cut surface of the layered food which is the gripping target faces into contact with the cut surface of a remaining facing layered food, thereby inserting a lower tong member of the first tong members below the layered food.
However, Hyodo discloses wherein the first gripper (8) is provided in plural (Fig. 1) close to the carrier device, the carrier device sequentially conveys a set of pieces of the layered food that are placed to face each other at cut surfaces thereof (Figs. 1 and 5), and each of the plurality of first gripper includes a pair of first tong members (89) configured to grip the layered food which is a gripping target of the set of pieces of the layered food (Figs. 9-10), and moves the first tong members in a direction in which the cut surface of the layered food which is the gripping target faces into contact with the cut surface of a remaining facing layered food, thereby inserting a lower tong member of the first tong members below the layered food (Figs. 9-10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the first gripper, as disclosed by Bando, to be provided in plural and have a pair of ton members to grab the layered product, as taught by Hyodo, with the motivation to decrease the takt time and allow layered products to be transported.

Regarding claim 6, Modified Bando discloses the layered food packaging system according to claim 5.
Bando does not explicitly disclose wherein the second gripper includes a pair of second tong members configured to grip the layered food that is temporarily placed on the temporary placement table, a dimension of the first tong members is smaller than that of the second tong members.
However, Hyodo discloses wherein the second gripper (9) includes a pair of second tong members (98) configured to grip the layered food that is temporarily placed on the temporary placement table (true upon modification), a dimension of the first tong members is smaller than that of the second tong members (it is apparent that the first tong members 89 which spans the vertical direction of the stacked layer food – as shown in Fig. 9A – is shorter in length than that of the second tong members 98 which spans the diagonal cut direction of the stacked layer food).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the second gripper, as disclosed by Bando, to include a pair of second tong members configured to grip the layered food that is temporarily placed on the temporary placement table, a dimension of the first tong members is smaller than that of the second tong members, as taught by Hyodo, with the motivation to allow the second tong members to grip the layered food from under and over as shown in Fig. 15 of Hyodo.

Regarding claim 9, Modified Bando discloses the layered food packaging system according to claim 1, wherein the carrier device includes a first conveyance line (51) configured to convey the layered food that is supplied from a previous process before the layered food packaging system toward a gripping position where a gripping is performed by the first gripper (position of 18 in Fig. 7), and a second conveyance line (52) disposed adjacent to the first conveyance line (51 and 52 are in close proximity of one another, as shown in Fig. 7), and configured to convey the layered food that is gripped by the first gripper at the gripping position of the first conveyance line, temporarily placed on the temporary placement table, and inserted/packaged into the bag by the second gripper (true upon modification of Hyodo), , and 
the layered food packaging system further comprises: 
a mode switch configured to perform a switching between a first mode in which the layered food that is supplied from the previous process by the first conveyance line is packaged in an amount processible in the first gripper, the temporary placement table, and the second gripper, and conveyed by the second conveyance line, and remaining layered food that exceeds a processing capacity is conveyed to the subsequent process by the first conveyance line, and a second mode in which all of the layered food that are supplied from the previous process by the first conveyance line are conveyed to the subsequent process by the first conveyance line (the system of modified Bando can allow the conveyors to go between said first and second mode; see 112(b) rejection above).
Modified Bando does not disclose wherein the carrier device includes a first conveyance line configured to convey the layered food that is not gripped by the first gripper toward a subsequent process after the layered food packaging system while passing through the gripping position.
However, Hyodo discloses wherein the carrier device includes a first conveyance line (8) configured to convey the layered food that is not gripped by the first gripper (Sb, Fig. 8) toward a subsequent process after the layered food packaging system while passing through the gripping position (see that Sb remains untouched and conveyed into the next process, Fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrier, as disclosed by Bando, to include a first conveyance line configured to convey the layered food that is not gripped by the first gripper toward a subsequent process after the layered food packaging system while passing through the gripping position, as taught by Hyodo, with the motivation to stack the other half of the layered food product (namely, St) on top of the remaining food.

Allowable Subject Matter
Claim(s) 3 and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
Claim 3, “a camera configured to capture an image of the plurality of pieces of the layered food that have been spacing-reduced by the spacing reducer; and
a determinator configured to determine whether to perform a packaging for the plurality of pieces of the layered food, based on a result of the image capturing by the camera, wherein when the determinator determines to perform the packaging, the second gripper grips the plurality of pieces of the layered food that have been spacing-reduced, and inserts the plurality of pieces of the layered food into the bag.”
Claim 7, “…the spacing reducer includes a rail, a pair of movable plates arranged to be movable close to and away from each other substantially horizontally on the rail, and configured to place the layered food thereon, a pair of clamping plates configured to be inserted substantially vertically through the pair of movable plates, respectively, and clamp the plurality of pieces of the placed layered food, from both sides of the plurality of pieces of the layered food in the layering direction, a first actuator configured to move the pair of clamping plates substantially vertically, and a second actuator configured to move the pair of clamping plates close to or away from each other substantially horizontally.”
Closest prior art of record, Bando and Hyodo, fail the teach or suggest above limitations. Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731